Exhibit 10.2

 

LANDLORD LETTER OF CREDIT & WARRANT ISSUANCE AGREEMENT

 

THIS LANDLORD LETTER OF CREDIT & WARRANT ISSUANCE AGREEMENT (the “Agreement”) is
deemed to be effective as of August 28, 2018 (the “Effective Date”), by and
among Jaguar Health, Inc., a Delaware corporation (the “Company”), and the
undersigned letter of credit facilitator identified on the signature page hereto
(the “LC Facilitator”).

 

RECITALS

 

A.                                    Subject to the terms and conditions set
forth in this Agreement and pursuant to Section 4(a)(2) of the Securities Act of
1933, as amended (the “Securities Act”), and Rule 506 promulgated thereunder, in
consideration of LC Facilitator causing a Letter of Credit from LC Facilitator’s
financial institution to be issued to the Company’s landlord as set forth in
this Agreement, the Company desires to issue to LC Facilitator, and LC
Facilitator desires to acquire from the Company, a Warrant in form and substance
attached hereto as Exhibit A (the “Warrant”), all as more fully set forth in
this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual agreements, covenants,
representations and warranties contained in this Agreement, and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Company and each LC Facilitator hereby agree as follows:

 

1.                                      Issuance of Letter of Credit & Warrant.

 

a.                                      Issuance of Letter of Credit. Subject to
the terms and conditions of this Agreement, including fulfillment of the
conditions set forth in Section 5 below, at the Closing (as defined below) LC
Facilitator shall cause its financial institution identified on the signature
page hereto to issue a Letter of Credit in the amount of Four Hundred
Seventy-Five Thousand Dollars ($475,000) on behalf of the Company in favor of
the Company’s landlord, CA-Mission Street Limited Partnership, a Delaware
limited partnership (the “Landlord”) in accordance with the terms and conditions
set forth on Exhibit B attached hereto (the “Letter of Credit”) pursuant to the
Company’s lease with its Landlord for the premises located at 201 Mission
Street, Suite 2375, San Francisco, CA (the “Lease”) to secure Company’s
obligations under the Lease as specified under the Letter of Credit and Lease.

 

b.                                      Issuance of Warrant. In accordance with
the terms of this Agreement, including fulfillment of the conditions set forth
in Section 5 below, at the Closing the Company shall issuance the Warrant to LC
Facilitator. The consummation of the transactions contemplated herein (the
“Closing”) shall take place at the offices of Reed Smith LLP, 1510 Page Mill
Road, Suite 110, Palo Alto, California, 94304 (or remotely via the exchange of
documents and signatures) on such date specified by the Company at least one
(1) Business Day after all conditions set forth in Section 5 are satisfied. If
the Closing has not occurred on, or before, August 31, 2018, either the Company
or LC Facilitator may terminate this Agreement by providing written notice to
the other Party. For the purposes of this Agreement, “Business Day” means a day
other than Saturday, Sunday or any day on which banks located in the State of
New York or the City of London are authorized or obligated to close.

 

--------------------------------------------------------------------------------


 

c.                                       Potential Letter of Credit
Reduction/Replacement. On or before the earlier to occur of (x) the one year
anniversary date of the Closing and (y) within ten (10) business days of the
Company receiving in the aggregate since the date of the Closing no less than
Six Million Dollars ($6 Million) of unrestricted cash from a business
development transaction or transactions (excluding from this $6 Million
unrestricted cash threshold for the avoidance of doubt any revenues from the
sale of Mytesi and any cash allocated to the repayment of debt then outstanding
and owed by the Company or its wholly owned subsidiary, Napo
Pharmaceuticals, Inc. (“Napo”)  and excluding cash otherwise legally or
contractually obligated for special projects, expenses or activities by the
Company or Napo; and for additional clarity, excluding any cash received by the
Company or Napo from lenders or from the sale of the Company’s equity related
instruments), the Company shall cause the Letter of Credit to be released and
replaced by a new letter of credit not provided or guaranteed by LC
Facilitator.   Likewise, if the Company has not received on a consolidated basis
with Napo at least $5,000,000 of gross proceeds in the aggregate from any source
in the form or debt or equity or debt or equity like instruments or any
combination thereof) since the Closing and on, or before, October 1, 2018,  then
within ten (10) business days thereafter the Company shall cause LC
Facilitator’s exposure under the Letter of Credit to be reduced by One Hundred
Twenty-Two Thousand Dollars ($122,000) whether pursuant to a release of LC
Facilitator of such amount under the Letter of Credit, replacement or
modification of the Letter of Credit in whole or in part, partial replacement or
additional collateral in favor of LC Facilitator or otherwise.

 

2.                                      Company’s Representations and
Warranties.  The Company hereby represents and warrants to LC Facilitator as of
the Effective Date and as of the Closing as follows, subject to any exceptions
as are disclosed prior to the Closing in the Company’s reports, schedules,
forms, statements and other documents filed by the Company under the Securities
Act of 1933, as amended (the “Securities Act”) and the Exchange Act of 1934, as
amended (the “Exchange Act”), including pursuant to Section 13(a) or
15(d) thereof (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”), which SEC Reports as filed prior to the Effective
Date shall be deemed a part hereof and shall qualify any representation or
warranty otherwise made herein to the extent of the disclosures contained in the
SEC Reports as filed prior to the Effective Date:

 

a.                                      Organization, Good Standing and
Qualification.  The Company is a corporation duly organized and validly existing
under the laws of the State of Delaware.  The Company has all requisite
corporate power and authority to own and operate its properties and assets, to
execute and deliver this Agreement and issue the Warrant, and to carry out the
provisions of this Agreement and to carry on its business as presently
conducted.  The Company is duly qualified and is authorized to do business and
is in good standing as a foreign corporation in all jurisdictions in which the
nature of its activities and of its properties (both owned and leased) makes
such qualification necessary, except for those jurisdictions in which failure to
do so would not have a material adverse effect on the Company or its business.

 

b.                                      Authorization; Binding Obligations.  All
corporate action on the part of the Company, its officers, directors and
shareholders necessary for the authorization of this Agreement and the Warrant,
the performance of all obligations of the Company hereunder at the Closing, and
the sale, issuance and delivery of the Warrant pursuant hereto has been taken or
will be taken prior to the Closing.

 

2

--------------------------------------------------------------------------------


 

c.                                       No Conflict.  Neither the execution and
delivery of this Agreement, nor the consummation of the transactions
contemplated hereby, will (i) violate or result in a breach of or constitute a
default under any contract or agreement to which the Company is a party or by
which it is bound, (ii) conflict with or result in a breach of or constitute a
default under any provision of the certificate of incorporation or bylaws (or
other charter documents) of the Company, or (iii) violate or result in a breach
of or constitute a default under any judgment, order, decree, rule or regulation
of any court or governmental agency to which the Company is subject.

 

d.                                      SEC Reports; Financial Statements.  The
Company has filed all SEC Reports required to be filed by the Company under the
Securities Act and the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, for the one year preceding the date hereof (or such shorter
period as the Company was required by law or regulation to file such material). 
The financial statements of the Company included in the SEC Reports comply in
all material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing. Such financial statements have been prepared in accordance with United
States generally accepted accounting principles applied on a consistent basis
during the periods involved (“GAAP”), except as may be otherwise specified in
such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.

 

e.                                       Absence of Litigation.  Neither the
Company nor any of its directors is engaged in any litigation, administrative,
mediation or arbitration proceedings or other proceedings or hearings before any
statutory or governmental body, department, board or agency and is not the
subject of any investigation, inquiry or enforcement proceedings by any
governmental, administrative or regulatory body.  Except as set forth in the SEC
Reports, no such proceedings, investigation or inquiry are pending or, to the
Company’s knowledge, threatened against the Company, and, to the Company’s
knowledge, there are no circumstances likely to give rise to any such
proceedings.

 

f.                                        Intellectual Property.  The Company
has, or has rights to use, all patents, patent applications, trademarks,
trademark applications, service marks, trade names, trade secrets, inventions,
copyrights, licenses and other intellectual property rights and similar rights
as described in the SEC Reports as necessary or required for use in connection
with its business and which the failure to so have could have a material adverse
effect (collectively, the “Intellectual Property Rights”).  To the knowledge of
the Company, all such Intellectual Property Rights are enforceable and there is
no existing infringement by another Person of any of the Intellectual Property
Rights.

 

3

--------------------------------------------------------------------------------


 

g.                                      Valid Issuance.  The Warrant and
underlying securities issued hereunder will be duly and validly issued, fully
paid and non-assessable and will be free of restrictions on transfer other than
restrictions on transfer under this Agreement and under applicable state and
federal securities laws.

 

3.                                      LC Facilitator Representations and
Warranties.  LC Facilitator represents and warrants as of the Closing as
follows:

 

a.                                      Requisite Power and Authority.  LC
Facilitator has all necessary power and authority under all applicable
provisions of law to execute and deliver this Agreement and to carry out its
provisions.  All action on LC Facilitator’s part required for the lawful
execution and delivery of this Agreement has been or will be taken prior to the
Closing.

 

b.                                      Own Account.  LC Facilitator is
acquiring the Warrant and underlying securities (collectively, the “Shares”) as
principal for its own account and not with a view to, or for resale in
connection with, any distribution thereof in the United States, and LC
Facilitator has no present intention of selling or distributing any Shares in
the United States.  LC Facilitator understands that the Shares have not been
registered under the Securities Act by reason of a specific exemption from the
registration provisions of the Securities Act which depends upon, among other
things, the bona fide nature of the investment as expressed herein.

 

c.                                       Access to Data.  LC Facilitator has had
an opportunity to discuss the Company’s business, management and financial
affairs with the Company’s management and to obtain any additional information
which LC Facilitator has deemed necessary or appropriate for deciding whether or
not to purchase the Shares, including an opportunity to receive, review and
understand the information regarding the Company’s financial statements,
capitalization and other business information contained in the SEC Reports as LC
Facilitator deems prudent.  Such LC Facilitator acknowledges that no
representations or warranties, oral or written, have been made by the Company or
any agent thereof except as set forth in this Agreement.

 

d.                                      No Fairness Determination.  LC
Facilitator is aware that no federal, state or other agency has made any finding
or determination as to the fairness of the investment, nor made any
recommendation or endorsement of the Shares.

 

e.                                       Knowledge And Experience.  LC
Facilitator has such knowledge and experience in financial and business matters,
including investments in other start-up companies, that such entity or
individual is capable of evaluating the merits and risks of the investment in
the Shares and it is able to bear the economic risk of such investment. LC
Facilitator is an “accredited” investor as that term is defined under Regulation
D promulgated under the Securities Act.  Further, LC Facilitator has such
knowledge and experience in financial and business matters that such individual
is capable of utilizing the information made available in connection with the
offering of the Shares, of evaluating the merits and risks of an investment in
the Shares and of making an informed investment decision with respect to the
Shares.  Neither LC Facilitator, nor any person or entity with whom LC
Facilitator will share beneficial ownership of the Shares, is subject to any of
the “Bad Actor” disqualifications described in Rule 506(d)(1)(i) to (viii) under
the Securities Act.

 

4

--------------------------------------------------------------------------------


 

f.                                        General Solicitation.  LC Facilitator
is not, to LC Facilitator’s knowledge, acquiring the Shares as a result of any
advertisement, article, notice or other communication regarding the Shares
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.

 

g.                                      Residence.  LC Facilitator’s principal
place of business or residence is and its investment decisions are made in the
jurisdiction identified in the address or other jurisdiction set forth on the
signature page.

 

h.                                      LC Facilitator has access to and has
reviewed the SEC reports which are available at the SEC’s website to the extent
LC Facilitator deemed appropriate.

 

4.                                      Restrictions on Transfer.

 

a.                                      Each instrument evidencing the Shares
which LC Facilitator may purchase hereunder and any other securities issued upon
any stock split, stock dividend, recapitalization, merger, consolidation or
similar event (unless no longer required in the opinion of the counsel for the
Company) shall be imprinted with a legend substantially in the following form:

 

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE U.S. SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS.  THIS SECURITY MAY BE SUBJECT TO ADDITIONAL RESTRICTIONS
PURSUANT TO EXEMPTIONS IN THE VARIOUS JURISDICTIONS WHERE THEY ARE BEING SOLD.

 

5.                                      Conditions to Closing.

 

a.                                      The obligation of FC Facilitator to
consummate the transactions contemplated herein at the Closing is subject to the
satisfaction on or before the date of the Closing of the following conditions,
all or any of which may be waived in writing by LC Facilitators to consummate
the transaction so contemplated:

 

i.                                          Performance.  The Company shall have
performed all obligations, covenants and agreements herein required to be
performed by the Company on or prior to the Closing.

 

ii.                                       Proceedings.  All corporate and other
proceedings taken or to be taken in connection with the transactions
contemplated hereby to be consummated at or prior to the Closing and all
documents incidental thereto or required to be delivered prior to or at the
Closing will be reasonably satisfactory in form and substance to LC Facilitator.

 

5

--------------------------------------------------------------------------------


 

iii.                                    Suits/Proceedings.  No action, suit,
proceeding or investigation by or before any court, administrative agency or
other governmental authority shall have been instituted or threatened to
restrain, prohibit or invalidate the transactions contemplated by this
Agreement.

 

iv.                                   Authorization of Issuance.  The Company’s
board of directors will have authorized the issuance and sale by it to LC
Facilitator pursuant to this Agreement of the Warrant.

 

v.                                      Consents and Approvals.  The Company
shall have obtained any and all consents (including all governmental or
regulatory consents, approvals or authorizations required in connection with the
valid execution and delivery of this Agreement), permits and waivers necessary
or appropriate for consummation of the transactions contemplated by this
Agreement.

 

vi.                                   Representations and Warranties.  The
representations and warranties of the Company contained in this Agreement that
are not qualified by materiality or similar qualification shall be true and
correct in all material respects on and as of the Closing, except to the extent
expressly made as of an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date, and the representations and warranties of the Company contained in this
Agreement that are qualified by materiality or similar qualification shall be
true and correct in all respects on and as of the Closing, except to the extent
expressly made as of an earlier date, in which case such representations and
warranties shall be true and correct in all respects as of such earlier date.

 

b.                                      The obligation of the Company to
consummate the transactions contemplated herein at the Closing is subject to the
satisfaction on or before the date of the Closing of the following conditions,
all or any of which may be waived in writing by the Company as to its obligation
to consummate the transaction so contemplated:

 

i.                                          Performance.  LC Facilitator shall
have performed all obligations, covenants and agreements herein required to be
performed by LC Facilitator on or prior to the Closing.

 

ii.                                       Instruments and Documents.  All
instruments and documents required to carry out this Agreement or incidental
thereto shall be reasonably satisfactory to the Company and its counsel.

 

iii.                                    Suits/Proceedings.  No action, suit,
proceeding or investigation by or before any court, administrative agency or
other governmental authority shall have been instituted or threatened to
restrain, prohibit or invalidate the transactions contemplated by this
Agreement.

 

6

--------------------------------------------------------------------------------


 

iv.                                   Representations and Warranties.  The
representations and warranties of LC Facilitator contained in this Agreement
that are not qualified by materiality or similar qualification shall be true and
correct in all material respects on and as of the Closing, except to the extent
expressly made as of an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date, and the representations and warranties of LC Facilitator contained in this
Agreement that are qualified by materiality or similar qualification shall be
true and correct in all respects on and as of the Closing, except to the extent
expressly made as of an earlier date, in which case such representations and
warranties shall be true and correct in all respects as of such earlier date.

 

6.                                      Registration Rights.

 

a.                                      The Company hereby agrees that, within
ninety (90) days after the Closing, the Company shall file a shelf registration
statement (or such other form available to the Company, the “Registration
Statement”) with the U.S. Securities and Exchange Commission (“Commission”) with
respect to the Registrable Securities.  The Company shall use its commercially
reasonable efforts to cause the Registration Statement to be declared effective
under the Securities Act as promptly as possible after the filing thereof, and
shall use its commercially reasonable efforts to keep such Registration
Statement continuously effective under the Securities Act during the entire
Effectiveness Period (as such term is defined below along with any other terms
used in this Section 6).

 

b.                                      Notwithstanding anything in this
Section to the contrary, the Company may, on no more than two occasions during
any 12-month period, delay or suspend the effectiveness of the Registration
Statement for up to 60 days on each occasion (a “Delay Period”) if the board of
directors of the Company determines in good faith that (i) effectiveness of the
Registration Statement must be suspended in accordance with the rules and
regulations under the Securities Act or that (ii) the disclosure of material
non-public information (“Pending Developments”) at such time would be
detrimental to the Company and its subsidiaries, taken as a whole. 
Notwithstanding the foregoing, the Company shall use its reasonable best efforts
to ensure that the Registration Statement is declared effective and its
permitted use is resumed following a Delay Period as promptly as practicable.

 

c.                                       All fees and expenses incident to the
performance of or compliance with this Section by the Company shall be borne by
the Company whether or not any Registrable Securities are sold pursuant to a
Registration Statement.

 

d.                                      As used in this Section, the following
terms have the respective meanings:

 

“Effectiveness Period” means, the period commencing on the Registration
Statement Effective Date and ending on the earlier of (i) the time as all of the
Registrable Securities covered by such Registration Statement have been sold
(either pursuant to a Registration Statement or otherwise) by the Holder, or
(ii) the time as all of the remaining Registrable Securities are eligible to be
sold by the Holder without compliance with the volume limitations or public
information requirements of Rule 144.

 

“Holder” means LC Facilitator so long as LC Facilitator holds Registrable
Securities.

 

7

--------------------------------------------------------------------------------


 

“Registrable Securities” means: (i) the securities exercisable under the Warrant
and (ii) any securities issued or issuable upon any stock split, dividend or
other distribution, recapitalization or similar event, or any price adjustment
as a result of such stock splits, reverse stock splits or similar events with
respect to any of the securities referenced in (i).

 

“Registration Statement Effective Date” means the date on which the Registration
Statement is first declared effective by the Commission.

 

7.                                      Miscellaneous.

 

a.                                      Survival.  The representations,
warranties, covenants and agreements made herein shall survive the closing of
the transactions contemplated hereby for a period of one year.

 

b.                                      Successors and Assigns.  Except as
otherwise expressly provided herein, the provisions hereof shall inure to the
benefit of, and be binding upon, the successors, assigns, heirs, executors and
administrators of the parties hereto.

 

c.                                       Entire Agreement.  This Agreement and
the Exhibits attached hereto constitute the entire agreement and understanding
between the parties with respect to the subject matters herein, and supersede
and replace any prior agreements and understandings, whether oral or written
between and among them with respect to such matters. The provisions of this
Agreement after the Closing may be waived, altered, amended or repealed, in
whole or in part, only upon the written consent of the Company and LC
Facilitator.

 

d.                                      Title and Subtitles.  The titles of the
Sections and subsections of this Agreement are for convenience of reference only
and are not to be considered in construing this Agreement.

 

e.                                       Counterparts. This Agreement may be
executed in any number of counterparts, each of which shall be an original, but
all of which together shall constitute one instrument.

 

f.                                        Applicable Law.  This Agreement shall
be governed by and construed in accordance with laws of the State of California,
applicable to contracts between California residents entered into and to be
performed entirely within the State of California.

 

g.                                      Venue.  Any action, arbitration, or
proceeding arising directly or indirectly from this Agreement or any other
instrument or security referenced herein shall be litigated or arbitrated, as
appropriate, in the County of San Francisco, in the State of California.

 

h.                                      Notices.  All notices and other
communications provided for or permitted hereunder shall be made by
hand-delivery, telecopier, or overnight air courier guaranteeing next day
delivery at the address set forth on the signature pages hereof to the LC
Facilitators and with respect to the Company at its principal place of
business.  All such notices and communications shall be deemed to have been duly
given at the time delivered by hand, if personally delivered; when receipt
acknowledged, if telecopied; and the next business day after timely delivery to
the courier, if sent by overnight air courier guaranteeing next day delivery. 
The parties may change

 

8

--------------------------------------------------------------------------------


 

the addresses to which notices are to be given by giving five days prior written
notice of such change in accordance herewith.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first set forth above.

 

COMPANY:

 

Address for Notice:

 

 

 

JAGUAR HEALTH, INC.

 

201 Mission Street, Suite 2375

 

 

San Francisco, CA 94105

 

 

Fax: (415) 371-8311

 

 

 

By:

/s/ Lisa A. Conte

 

 

 

Name: Lisa A. Conte

 

 

 

Title: CEO and President

 

 

 

 

 

With a copy to (which shall not constitute notice):

 

 

 

 

 

Donald C. Reinke, Esq.

 

 

Reed Smith LLP

 

 

101 Second Street, Suite 1800

 

 

San Francisco, CA 94105

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR LC FACILITATORS FOLLOW]

 

Signature Page

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed by their respective authorized signatories as of the day and year first
set forth above.

 

Name of LC Facilitator: Pacific Capital Management, LLC

 

Signature of Authorized Signatory of LC Facilitator:

/s/ Jonathan Glaser

 

 

Name of Authorized Signatory: Jonathan Glaser

 

Title of Authorized Signatory: Managing Member

 

Email Address of Authorized Signatory: jmg@jmgcapital.com

 

Facsimile Number of Authorized Signatory: 310-601-2850

 

Address for Notice to LC Facilitator:

11601 Wilshire Blvd, Ste 1925

Los Angeles, CA 90025

 

Address for Delivery of Warrant to LC Facilitator (if not same as address for
notice):

 

 

EIN/Tax ID Number:

 

Closing Date:

08/28/2018

 

 

Signature Page

 

--------------------------------------------------------------------------------


 

EXHIBIT A (FORM OF WARRANT)

 

EXHIBIT B (LETTER OF CREDIT)

 

--------------------------------------------------------------------------------